internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-122488-02 date date in re legend distributing subsidiary1 controlled state a state b business x business y plr-122488-02 date date date date a dollar_figureb dollar_figurec d investment banks dear this letter is in response to your letter dated date requesting rulings on certain federal_income_tax consequences of a proposed and partially consummated transaction additional information was received in subsequent letters dated date and date the material information submitted for consideration is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process summary of facts distributing a publicly traded state a corporation is the common parent of a consolidated_group approximately a shares of distributing common_stock are outstanding based on the absence of filings of schedules 13d and 13g with respect to distributing’s stock no person holds five percent or more of distributing’s common_stock distributing has no other class of stock outstanding as of date distributing and its consolidated subsidiaries had outstanding debt in excess of dollar_figureb distributing will not increase its debt in contemplation of the transactions that are the subject of this ruling other than in the ordinary course of its business as necessary to meet its working_capital and similar needs plr-122488-02 prior to date distributing wholly owned subsidiary1 a state b limited_liability_company subsidiary1 was a disregarded_entity for federal_income_tax purposes as part of the proposed transaction on date subsidiary1 converted to a corporation under state b law and changed its name to controlled distributing is engaged in business x subsidiary1 was engaged in business y and controlled is engaged in business y distributing uses the accrual_method of accounting for its federal_income_tax return and has a taxable_year ending on date for federal_income_tax purposes we have received financial information indicating that business x and business y each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has provided substantiation that separating businesses x and y will benefit both business x and business y because it will alleviate certain management systemic and other problems attributable to the affiliation of the businesses allow the respective managements of the businesses to focus on their core businesses prevent loss of current and future customers of the businesses attributable to the affiliation of the businesses and enable the respective companies to offer equity incentives that are closely linked to the operations of the businesses accordingly the following steps have been proposed and partially consummated by the taxpayers i pursuant to state b law subsidiary1 converted to a state b corporation and changed its name to controlled on date pursuant to the conversion distributing exchanged its interests in subsidiary1 for all of the shares of controlled common_stock the contribution ii in connection with the contribution and the distribution described in step vi below controlled will declare a dividend to distributing in the amount of up to dollar_figurec iii controlled expects to borrow up to dollar_figurec through a combination of a note offering and credit facilities the borrowing iv shortly after the borrowing controlled will distribute the net_proceeds of the borrowing up to dollar_figurec to distributing to pay the dividend declared in step ii the borrowing proceeds distribution within three months of the borrowing proceeds distribution distributing will use the cash proceeds to pay its creditors v at one or more times prior to step vi and in connection with the reorganization distributing will transfer shares of controlled common_stock representing up to d of the outstanding controlled common_stock to investment banks in exchange for outstanding distributing debt held by investment banks the exchange distributing will not issue new debt in anticipation of the exchange the distributing debt held by investment banks will have been acquired on the secondary market at least fourteen days prior to the exchange investment banks subsequently will attempt to resell the shares to the public in an initial_public_offering the ipo investment banks will be acting for their own accounts in acquiring distributing debt plr-122488-02 before the exchange exchanging distributing debt for shares of controlled common_stock and attempting to sell their controlled common_stock to the public in the ipo vi within twelve months from the date of this ruling distributing will distribute pro_rata to its shareholders all the controlled common_stock that it then holds the distribution vii distributing will not issue fractional shares in the distribution instead a distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares in conjunction with the proposed transactions distributing and controlled will enter into several agreements relating to their separation and certain continuing transactions between the companies the agreements including a transition services agreement and a tax_sharing_agreement representations the taxpayers have made the following representations in connection with the proposed transaction a b c d e f neither distributing nor controlled was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five- year period ending on the date of the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the outstanding capital stock of controlled to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after the distribution the gross assets of distributing comprising business x will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of distributing the five years of financial information submitted on behalf of business x is representative of the business’ present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution the gross assets of controlled comprising business y will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of controlled plr-122488-02 g h i j k l m the five years of financial information submitted on behalf of business y is representative of the business’ present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business purposes to alleviate certain management systemic and other problems attributable to the affiliation of the businesses to allow the respective managements of the businesses to focus on their core businesses to prevent loss of current and future customers of the businesses attributable to the affiliation of the businesses and to enable the companies to offer equity incentives that are closely linked to the operations of the businesses the distribution of the controlled common_stock is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled n the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing pursuant to the contribution each will be equal to or exceed the sum of the liabilities to be assumed by plr-122488-02 o p q r s t u v controlled if any plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the contribution if any and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets to be transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transactions described in steps i thru vii no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than trade receivables payables having arm’s length terms and incurred in the ordinary course of distributing’s and controlled’s respective businesses pursuant to the agreements immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv the payment of cash in lieu of fractional shares of controlled common_stock will be undertaken solely for the purpose of saving the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained-for consideration w the distribution will occur no later than the earlier of i six months after the ipo or ii twelve months after receipt of this ruling plr-122488-02 rulings based solely on the information submitted and the representations as set forth above we hold as follows the transfer of assets pursuant to the contribution by distributing to controlled in exchange for the controlled common_stock the assumption by controlled of related liabilities and cash from the borrowing proceeds distribution followed by the distribution constitutes a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of assets pursuant to the contribution to controlled subject_to liabilities in exchange for controlled common_stock the assumption by controlled of related liabilities and the receipt of cash from the borrowing proceeds distribution which will be used to pay distributing’s creditors sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on the receipt of assets pursuant to the contribution sec_1032 the basis of each asset received by controlled pursuant to the contribution will be equal to the basis of such asset in the hands of distributing immediately before the contribution sec_362 the holding_period for each asset received by controlled pursuant to the contribution will include the holding_period of such asset in the hands of distributing sec_1223 the controlled common_stock received by distributing will constitute qualified_property within the meaning of sec_361 the transfer by distributing to its creditors investment banks of up to d of the controlled common_stock constituting qualified_property will not result in the recognition of gain_or_loss to distributing sec_361 and no gain_or_loss will be recognized by distributing upon the distribution of the controlled common_stock to the shareholders of distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled common_stock distributed to them in the distribution sec_355 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of each shareholder of distributing after the plr-122488-02 distribution will equal the basis of the distributing stock held by such shareholder immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled common_stock that each distributing shareholder receives will include the holding_period of the distributing common_stock with respect to which the distribution will be made provided the distributing common_stock is held as a capital_asset by such shareholder on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 where cash is received by a distributing shareholder in lieu of fractional share interests of controlled common_stock distributing will be treated as distributing the fractional share to the shareholder and such fractional share will be treated as having been disposed of by such shareholder for the amount of such cash in a sale_or_exchange the gain_or_loss if any will be treated as a capital_gain or loss provided such stock was held as a capital_asset by the selling distributing shareholder sec_1001 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely _______________________ lisa a fuller assistant branch chief branch office of associate chief_counsel corporate cc
